LETTS, Chief Judge,
concurring specially:
I agree with the majority opinion, but would observe that had the issue of custody been before the trial court this court would probably not have reversed any holding granting custody to the father. There is evidence in the record suggesting that this five year old child may have been severely beaten while in the mother’s care. Certainly she was badly injured.
The muddled record also suggests that the question of custody is, or was, pending before at least two other tribunals. It is to be hoped that the best interests of this child will be most carefully considered by all applicable courts and agencies if and when the issue of custody comes before them.